DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 27, 34. That is, the prior art fails to disclose “in response to determining that the taxonomy refinement count satisfies the first predetermined threshold and the per-refinement data set count satisfies the second predetermined threshold, calculate, for each of the plurality of taxonomy refinements, a combined relevance score of the plurality of combined relevance scores” in combination with the other limitations in the claims. However, these claims would still need to be amended or cancelled in order to overcome at least the current rejections to place them into condition for allowance.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 28-32, 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13 of U.S. Patent No. 11,113,308 in view of Embodiment 1 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 1”, and further in view of Embodiment 2 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 2”. Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that the claims in the present application are unpatentable over claims 1, 7, 13 of U.S. Patent No. 11,113,308 in view of Embodiment 1 of Abhyankar (US 2011/0119273) and further in view of Embodiment 2 of Abhyankar (US 2011/0119273).
Claim
US 17/443,898
Claim
US 11,113,308
21
An apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: 
…


receive, via the search input field, a network database search query associated with one or more network databases; determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query;




calculate a taxonomy entropy based on the plurality of taxonomy attributes;

in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes

…
7
An apparatus for improving network database precision and recall, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least:

receive, from a client device, a network database search query associated with one or more network databases;
in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets;

calculate a taxonomy entropy based on the plurality of taxonomy attributes;

compare the taxonomy entropy to an entropy threshold;
in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking;

calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
22
…
7
An apparatus for improving network database precision and recall, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
23
…
7
An apparatus for improving network database precision and recall, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
24


wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets;

and generate one or more taxonomy refinements of the plurality of taxonomy refinements based on the dataset ranking
7




…in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets;

dynamically generate one or more taxonomy refinements based on the dataset ranking…
25
…
7
An apparatus for improving network database precision and recall, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the at least one processor, cause the apparatus to at least: receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
28
A computer-implemented method comprising:

…


receiving, via the search input field, a network database search query associated with one or more network databases;

determining a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query;




calculating a taxonomy entropy based on the plurality of taxonomy attributes;

in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes;




…
1
A computer-implemented method for improving network database precision and recall, the computer-implemented method comprising:


receiving, from a client device, a network database search query associated with one or more network databases;

in response to receiving the network database search query, querying the one or more network databases to identify a plurality of datasets; determining a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets;

calculating a taxonomy entropy based on the plurality of taxonomy attributes;

comparing the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generating a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generating one or more taxonomy refinements based on the dataset ranking;

calculating a refinement count for the one or more taxonomy refinements; determining whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregating the plurality of taxonomy attributes at a parent taxonomy level; generating a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and outputting, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
29
…
1
A computer-implemented method for improving network database precision and recall, the computer-implemented method comprising:
receiving, from a client device, a network database search query associated with one or more network databases; 
in response to receiving the network database search query, querying the one or more network databases to identify a plurality of datasets; determining a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculating a taxonomy entropy based on the plurality of taxonomy attributes; comparing the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generating a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generating one or more taxonomy refinements based on the dataset ranking; calculating a refinement count for the one or more taxonomy refinements; determining whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregating the plurality of taxonomy attributes at a parent taxonomy level; generating a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and outputting, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
30
…

A computer-implemented method for improving network database precision and recall, the computer-implemented method comprising:
receiving, from a client device, a network database search query associated with one or more network databases; 
in response to receiving the network database search query, querying the one or more network databases to identify a plurality of datasets; determining a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculating a taxonomy entropy based on the plurality of taxonomy attributes; comparing the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generating a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generating one or more taxonomy refinements based on the dataset ranking; calculating a refinement count for the one or more taxonomy refinements; determining whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregating the plurality of taxonomy attributes at a parent taxonomy level; generating a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and outputting, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
31
further comprising: in response to the taxonomy entropy satisfying the entropy threshold, generating a dataset ranking based on relevance scores associated with the plurality of datasets; and generating one or more taxonomy refinements of the plurality of taxonomy refinements based on the dataset ranking
1

…in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets;

dynamically generating one or more taxonomy refinements based on the dataset ranking…
32
…
1
A computer-implemented method for improving network database precision and recall, the computer-implemented method comprising:
receiving, from a client device, a network database search query associated with one or more network databases; 
in response to receiving the network database search query, querying the one or more network databases to identify a plurality of datasets; determining a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculating a taxonomy entropy based on the plurality of taxonomy attributes; comparing the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generating a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generating one or more taxonomy refinements based on the dataset ranking; calculating a refinement count for the one or more taxonomy refinements; determining whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold: aggregating the plurality of taxonomy attributes at a parent taxonomy level; generating a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and outputting, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
35
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: 

…

receive, via the search input field, a network database search query associated with one or more network databases; determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query; calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes

…
13
A computer program product for improving network database precision and recall, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
receive, from a client device, a network database search query associated with one or more network databases;
in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets;
determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets;
calculate a taxonomy entropy based on the plurality of taxonomy attributes;
compare the taxonomy entropy to an entropy threshold;
in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets;
dynamically generate one or more taxonomy refinements based on the dataset ranking;
calculate a refinement count for the one or more taxonomy refinements;
determine whether the refinement count satisfies a refinement maximum threshold; and
in response to determining that the refinement count satisfies the refinement maximum threshold:
aggregate the plurality of taxonomy attributes at a parent taxonomy level;
generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and
output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
36
…
13
A computer program product for improving network database precision and recall, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements;
determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold:
aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
37
…
13
A computer program product for improving network database precision and recall, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements;
determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold:
aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall
38
wherein the computer- readable program code portions comprise the executable portion configured to: in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; and generate one or more taxonomy refinements of the plurality of taxonomy refinements based on the dataset ranking
13

…in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets;

dynamically generate one or more taxonomy refinements based on the dataset ranking…
39
…
13
A computer program product for improving network database precision and recall, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to:
receive, from a client device, a network database search query associated with one or more network databases; in response to receiving the network database search query, query the one or more network databases to identify a plurality of datasets; determine a plurality of taxonomy attributes, each of the plurality of taxonomy attributes being associated with at least one dataset of the plurality of datasets; calculate a taxonomy entropy based on the plurality of taxonomy attributes; compare the taxonomy entropy to an entropy threshold; in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; dynamically generate one or more taxonomy refinements based on the dataset ranking; calculate a refinement count for the one or more taxonomy refinements;
determine whether the refinement count satisfies a refinement maximum threshold; and in response to determining that the refinement count satisfies the refinement maximum threshold:
aggregate the plurality of taxonomy attributes at a parent taxonomy level; generate a taxonomy tree based at least in part on the one or more taxonomy refinements, wherein the taxonomy tree is configured to link the one or more taxonomy refinements to the plurality of datasets; and output, to the client device, the plurality of datasets and the taxonomy tree to improve the network database precision and recall


Regarding claim 21, claim 7 of U.S. Patent No. 11,113,308 fails to disclose “cause rendering, on a display of a client device, a user interface comprising a search input field; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 1 teaches cause rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 7 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 7 of U.S. Patent No. 11,113,308 to further include the rendering of a search box in an interface as in Embodiment 1 in order to allow the user to easily input search terms for searching datasets and categories in a simplified manner.
claim 7 of U.S. Patent No. 11,113,308 and Embodiment 1 fail to disclose “and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the above limitation at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the claimed invention of claim 7 of U.S. Patent No. 11,113,308 and Embodiment 1 because the references and embodiments similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 7 of U.S. Patent No. 11,113,308 and Embodiment 1 to further include the updating of the user interface with updated or filtered collections of datasets and categories as in Embodiment 2 so that “the user can begin an analysis by locating relevant components” and avoid “the inability of most users to navigate or apply filters efficiently to a dataset” (Embodiment 2, [0087]).

Regarding claim 22, claim 7 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements; determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets”
However, Embodiment 1 teaches the following limitations, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 7 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 7 of U.S. Patent No. 11,113,308 to further include the rendering of the interface as in Embodiment 1 in order to allow the user to easily input search terms for searching datasets and categories and refine results based on category selection.

Regarding claim 23, claim 7 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause displaying a first group of dataset impressions associated with the first group of datasets on the user interface; and remove a second group of dataset impressions not associated with the first group of datasets from the user interface”
However, Embodiment 1 teaches the following limitations, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause displaying a first group of dataset impressions associated with the first group of datasets on the user interface at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”);
and remove a second group of dataset impressions not associated with the first group of datasets from the user interface at least by ([0098] “Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset” [0100] “The selected categories include both those categories selected to serve as a visualization's domain and those categories that contain one or more attributes selected to act as a filter applied to the dataset.”) and the selection of category ensemble filters out or excludes the associated datasets that are not associated with the category ensemble that was selected.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 7 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 7 of U.S. Patent No. 11,113,308 to further include the rendering of the interface as in Embodiment 1 in order allow the user to continually refine results based on category selection.

Regarding claim 25, claim 7 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on the user interface, a featured taxonomy refinements panel based at least in part on a plurality of combined relevance scores”
However, Embodiment 1 teaches the above limitations at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912.” [0102] “During the search the relevancy of the chosen component is calculated. The relevancy of the chosen component is aggregated with the relevancy of the previously searched entities within the category ensemble 1014. As shown in FIG. 10, the relevancy for the category ensemble is built up incrementally in the inner iteration loop. In another embodiment, relevancy is computed in an operation in the outer loop” [0108] “There are many other examples of relevancy parameters that may be used in preselecting components per processing operation 1105…A query on relevancy could specify a desire for only ensembles whose aggregate data quality exceeds a threshold.”) and Fig. 13-16 show the different panels showing the categories or category ensembles as displayed and repeatedly updated according to input.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 7 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 7 of U.S. Patent No. 11,113,308 to further include the rendering of panels with category refinements as in Embodiment 1 in order allow the user to easily view and continually refine the desired categories and datasets.

Regarding claim 28, claim 1 of U.S. Patent No. 11,113,308 fails to disclose “causing rendering, on a display of a client device, a user interface comprising a search input field; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 1 teaches causing rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 1 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of U.S. Patent No. 11,113,308 to further include the rendering of a search box in an interface as in Embodiment 1 in order to allow the user to easily input search terms for searching datasets and categories in a simplified manner.
claim 1 of U.S. Patent No. 11,113,308 and Embodiment 1 fail to disclose “and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the above limitation at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the claimed invention of claim 1 of U.S. Patent No. 11,113,308 and Embodiment 1 because the references and embodiments similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of U.S. Patent No. 11,113,308 and Embodiment 1 to further include the updating of the user interface with updated or filtered collections of datasets and categories as in Embodiment 2 so that “the user can begin an analysis by locating relevant components” and avoid “the inability of most users to navigate or apply filters efficiently to a dataset” (Embodiment 2, [0087]).

Regarding claim 29, claim 1 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements; determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets”
However, Embodiment 1 teaches the following limitations, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 1 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of U.S. Patent No. 11,113,308 to further include the rendering of the interface as in Embodiment 1 in order to allow the user to easily input search terms for searching datasets and categories and refine results based on category selection.

Regarding claim 30, claim 1 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause displaying a first group of dataset impressions associated with the first group of datasets on the user interface; and remove a second group of dataset impressions not associated with the first group of datasets from the user interface”
However, Embodiment 1 teaches the following limitations, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause displaying a first group of dataset impressions associated with the first group of datasets on the user interface at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”);
and remove a second group of dataset impressions not associated with the first group of datasets from the user interface at least by ([0098] “Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset” [0100] “The selected categories include both those categories selected to serve as a visualization's domain and those categories that contain one or more attributes selected to act as a filter applied to the dataset.”) and the selection of category ensemble filters out or excludes the associated datasets that are not associated with the category ensemble that was selected.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 1 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of U.S. Patent No. 11,113,308 to further include the rendering of the interface as in Embodiment 1 in order allow the user to continually refine results based on category selection.

Regarding claim 32, claim 1 of U.S. Patent No. 11,113,308 fails to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on the user interface, a featured taxonomy refinements panel based at least in part on a plurality of combined relevance scores”
However, Embodiment 1 teaches the above limitations at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912.” [0102] “During the search the relevancy of the chosen component is calculated. The relevancy of the chosen component is aggregated with the relevancy of the previously searched entities within the category ensemble 1014. As shown in FIG. 10, the relevancy for the category ensemble is built up incrementally in the inner iteration loop. In another embodiment, relevancy is computed in an operation in the outer loop” [0108] “There are many other examples of relevancy parameters that may be used in preselecting components per processing operation 1105…A query on relevancy could specify a desire for only ensembles whose aggregate data quality exceeds a threshold.”) and Fig. 13-16 show the different panels showing the categories or category ensembles as displayed and repeatedly updated according to input.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 1 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 1 of U.S. Patent No. 11,113,308 to further include the rendering of panels with category refinements as in Embodiment 1 in order allow the user to easily view and continually refine the desired categories and datasets.

Regarding claim 35, claim 13 of U.S. Patent No. 11,113,308 fails to disclose “cause rendering, on a display of a client device, a user interface comprising a search input field; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 1 teaches causing rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 1 into the claimed invention of claim 13 of U.S. Patent No. 11,113,308 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 13 of U.S. Patent No. 11,113,308 to further include the rendering of a search box in an interface as in Embodiment 1 in order to allow the user to easily input search terms for searching datasets and categories in a simplified manner.
claim 13 of U.S. Patent No. 11,113,308 and Embodiment 1 fail to disclose “and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the above limitation at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the claimed invention of claim 13 of U.S. Patent No. 11,113,308 and Embodiment 1 because the references and embodiments similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claim 13 of U.S. Patent No. 11,113,308 and Embodiment 1 to further include the updating of the user interface with updated or filtered collections of datasets and categories as in Embodiment 2 so that “the user can begin an analysis by locating relevant components” and avoid “the inability of most users to navigate or apply filters efficiently to a dataset” (Embodiment 2, [0087]).

Claims 26, 33, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11 ,13, 16 of U.S. Patent No. 11,113,308 in view of Embodiment 1 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 1”, and Embodiment 2 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 2” and further in view of Gallivan (US 2006/0089947). Although the claims at issue are not identical, they are not patentably distinct from each other because it would be obvious to one of ordinary skill in the art that claims 26, 33, 40 in the present application are unpatentable over claims 1, 5, 7, 11 ,13, 16 of U.S. Patent No. 11,113,308 in view of Embodiment 1 of Abhyankar (US 2011/0119273) and Embodiment 2 of Abhyankar (US 2011/0119273) and further in view of Gallivan (US 2006/0089947) .
Claim
US 17/443,898
Claim
US 11,113,308
26
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine a taxonomy refinement count associated with the plurality of taxonomy refinements; determine a … data set count …; and determine whether the taxonomy refinement count satisfies a first predetermined threshold and whether the … data set count satisfies a second predetermined threshold
7, 11
“…calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold…” (claim 7);

“…calculate a dataset count based on the plurality of datasets; determine whether the dataset count satisfies a dataset minimum threshold…” (claim 11)
33
further comprising: determining a taxonomy refinement count associated with the plurality of taxonomy refinements; determining a … data set count …; and determining whether the taxonomy refinement count satisfies a first predetermined threshold and whether the … data set count satisfies a second predetermined threshold
1, 5
“…calculating a refinement count for the one or more taxonomy refinements; determining whether the refinement count satisfies a refinement maximum threshold…” (claim 1);

“…calculating a dataset count based on the plurality of datasets; determining whether the dataset count satisfies a dataset minimum threshold…” (claim 5)
40
wherein the computer- readable program code portions comprise the executable portion configured to: determine a taxonomy refinement count associated with the plurality of taxonomy refinements; determine … data set count …; and determine whether the taxonomy refinement count satisfies a first predetermined threshold and whether the … data set count satisfies a second predetermined threshold
13, 16
“…calculate a refinement count for the one or more taxonomy refinements; determine whether the refinement count satisfies a refinement maximum threshold…” (claim 13);

“…calculate a dataset count based on the plurality of datasets; determine whether the dataset count satisfies a dataset minimum threshold…” (claim 16)


Regarding claim 26, claims 7, 11 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 fail to disclose “…a per-refinement data set count associated with each of the plurality of taxonomy refinements; …the per-refinement data set count…”
However, Gallivan teaches the above limitations at least by ([0056] “FIG. 7 is a data structure diagram showing a database record 100 for a concept stored in the database 30 of FIG. 1. Each database record 100 includes fields for storing an identifier 101, string 102 and frequency 103. The identifier 101 is a monotonically increasing integer value that uniquely identifies each term or phrase stored as the string 102 in each record 100. The frequency of occurrence of each term or phrase is tallied in the frequency 103”) and the per-refinement data set count is the frequency of individual terms or phrases, which each make up a concept, as shown in Fig. 7;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gallivan into the claimed invention of claims 7, 11 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claims 7, 11 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 to further include the rendering of panels with category refinements as in the combination of claims and embodiments to further include the concept and term counts and their thresholds as in Gallivan in order to be able to visualize the distribution of concepts throughout the datasets.

Regarding claim 33, claims 1, 5 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 fail to disclose “…a per-refinement data set count associated with each of the plurality of taxonomy refinements; …the per-refinement data set count…”
However, Gallivan teaches the above limitations at least by ([0056] “FIG. 7 is a data structure diagram showing a database record 100 for a concept stored in the database 30 of FIG. 1. Each database record 100 includes fields for storing an identifier 101, string 102 and frequency 103. The identifier 101 is a monotonically increasing integer value that uniquely identifies each term or phrase stored as the string 102 in each record 100. The frequency of occurrence of each term or phrase is tallied in the frequency 103”) and the per-refinement data set count is the frequency of individual terms or phrases, which each make up a concept, as shown in Fig. 7;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gallivan into the claimed invention of claims 1, 5 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claims 1, 5 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 to further include the rendering of panels with category refinements as in the combination of claims and embodiments to further include the concept and term counts and their thresholds as in Gallivan in order to be able to visualize the distribution of concepts throughout the datasets.

Regarding claim 40, claims 13, 16 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 fail to disclose “…a per-refinement data set count associated with each of the plurality of taxonomy refinements; …the per-refinement data set count…”
However, Gallivan teaches the above limitations at least by ([0056] “FIG. 7 is a data structure diagram showing a database record 100 for a concept stored in the database 30 of FIG. 1. Each database record 100 includes fields for storing an identifier 101, string 102 and frequency 103. The identifier 101 is a monotonically increasing integer value that uniquely identifies each term or phrase stored as the string 102 in each record 100. The frequency of occurrence of each term or phrase is tallied in the frequency 103”) and the per-refinement data set count is the frequency of individual terms or phrases, which each make up a concept, as shown in Fig. 7;
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gallivan into the claimed invention of claims 13, 16 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 because the references similarly disclose filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the claimed invention as in claims 13, 16 of U.S. Patent No. 11,113,308, Embodiment 1, Embodiment 2 to further include the rendering of panels with category refinements as in the combination of claims and embodiments to further include the concept and term counts and their thresholds as in Gallivan in order to be able to visualize the distribution of concepts throughout the datasets.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 21 recites an apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query; calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements.
The limitations of determine a plurality of datasets and a plurality of taxonomy attributes…; calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “from the one or more network databases based at least in part on the network database search query” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “from the one or more network databases based at least in part on the network database search query” language, “determine” in the context of this claim encompasses the user observing, analyzing, and judging datasets and taxonomy attributes. The limitation “in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes” encompasses the user judging that an entropy number satisfies a threshold, such as by comparing of (judging) numbers and refining a taxonomy such as by adding or removing concepts associated with the taxonomy data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the limitation pertaining to “calculate” in the context of this claim encompasses a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, claim 21 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – an apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements. The apparatus, display of a client device, user interface comprising a search input field, processor, one or more network databases, and non-transitory memory storing program instructions are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) and do not meaningfully limit the claim. The additional elements of cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Further, the additional elements of cause rendering, on a display of a client device, a user interface comprising a search input field; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data display and interfaces and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 21 is not patent eligible.
Independent claim 28 recites a computer-implemented method comprising: causing rendering, on a display of a client device, a user interface comprising a search input field; receiving, via the search input field, a network database search query associated with one or more network databases; determining a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query; calculating a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements.
The limitations of determining a plurality of datasets and a plurality of taxonomy attributes …; calculating a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “from the one or more network databases based at least in part on the network database search query” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “from the one or more network databases based at least in part on the network database search query” language, “determining” in the context of this claim encompasses the user observing, analyzing, and judging datasets and taxonomy attributes. The limitation “in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes” encompasses the user judging that an entropy number satisfies a threshold, such as by comparing of (judging) numbers and refining a taxonomy such as by adding or removing concepts associated with the taxonomy data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the limitation pertaining to “calculating” in the context of this claim encompasses a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, claim 28 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer-implemented method comprising: causing rendering, on a display of a client device, a user interface comprising a search input field; receiving, via the search input field, a network database search query associated with one or more network databases; … from the one or more network databases based at least in part on the network database search query; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements. The client display of a client device, user interface comprising a search input field, and one or more network databases are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) and do not meaningfully limit the claim. The additional elements of causing rendering, on a display of a client device, a user interface comprising a search input field; receiving, via the search input field, a network database search query associated with one or more network databases; … from the one or more network databases based at least in part on the network database search query; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving, via the search input field, a network database search query associated with one or more network databases; … from the one or more network databases based at least in part on the network database search query are well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Further, the additional elements of causing rendering, on a display of a client device, a user interface comprising a search input field; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data display and interfaces and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 28 is not patent eligible.
Independent claim 35 recites a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query; calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements.
The limitations of determine a plurality of datasets and a plurality of taxonomy attributes…; calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, other than reciting “from the one or more network databases based at least in part on the network database search query” nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the “from the one or more network databases based at least in part on the network database search query” language, “determine” in the context of this claim encompasses the user observing, analyzing, and judging datasets and taxonomy attributes. The limitation “in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes” encompasses the user judging that an entropy number satisfies a threshold, such as by comparing of (judging) numbers and refining a taxonomy such as by adding or removing concepts associated with the taxonomy data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, the limitation pertaining to “calculate” in the context of this claim encompasses a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, claim 35 recites multiple abstract ideas (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements. The computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, client display of a client device, and non-transitory memory storing program instructions, user interface comprising a search input field, and one or more network databases are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) and do not meaningfully limit the claim. The additional elements of cause rendering, on a display of a client device, a user interface comprising a search input field; receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive, via the search input field, a network database search query associated with one or more network databases; …from the one or more network databases based at least in part on the network database search query represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Further, the additional elements of cause rendering, on a display of a client device, a user interface comprising a search input field; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data display and interfaces and are merely directed to the well-understood, routine, conventional activity of presenting offers and gathering statistics, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 35 is not patent eligible.
Claims 22-27, 29-34, 36-40 depend on claims 21, 28, 35 and include all the limitations of these claims. Therefore, claims 22-27, 29-34, 36-40 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2). 
Claims 22, 29, 36 similarly recite the additional limitations pertaining to receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements; determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets. The additional elements represent further mental process steps of determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement. That is, this limitation encompasses the user making a judgment by determining a first group of datasets. The additional limitations of receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements; and cause updating the user interface based at least in part on the first group of datasets do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The limitation, and cause updating the user interface based at least in part on the first group of datasets represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 23, 30, 37 similarly recite the additional limitations pertaining to displaying a first group of dataset impressions and remove a second group of dataset impressions. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of fields of data display and/or interfaces and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 24, 31, 38 similarly recite the additional limitations of in response to the taxonomy entropy satisfying the entropy threshold, generate a dataset ranking based on relevance scores associated with the plurality of datasets; and generate one or more taxonomy refinements of the plurality of taxonomy refinements based on the dataset ranking. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging a ranking between scores (numbers) associated with datasets and judging taxonomy refinements based on the judged rankings. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 24, 31, 38 are not patent eligible.
Claims 25, 32, 39 similarly recite the additional limitations pertaining to cause rendering, on the user interface, a featured taxonomy refinements panel. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. Further, the featured taxonomy refinements panel is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element represents a well-understood, routine, conventional activity previously known to the industry. That is, this limitation represents a well-understood, routine, conventional activity in the fields of fields of data display and/or interfaces and retrieval and is merely directed to the well-understood, routine, conventional activity of presenting offers, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Further, as aforementioned, the featured taxonomy refinements panel is recited at a high-level of generality (i.e., as a generic computer components performing generic computer functions) that does not meaningfully limit the claim. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 26, 33, 40 similarly recite the additional limitations of determine a taxonomy refinement count associated with the plurality of taxonomy refinements; determine a per-refinement data set count associated with each of the plurality of taxonomy refinements; and determine whether the taxonomy refinement count satisfies a first predetermined threshold and whether the per-refinement data set count satisfies a second predetermined threshold. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging a taxonomy refinement count (by counting), judging a judging a taxonomy refinement count for each of the plurality of taxonomy refinements (by counting), and judging whether either of these counts satisfies a threshold (such as a comparison between numbers). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 26, 33, 40 are not patent eligible.
Claims 27, 34 similarly recite the additional limitations of in response to determining that the taxonomy refinement count satisfies the first predetermined threshold and the per-refinement data set count satisfies the second predetermined threshold, calculate, for each of the plurality of taxonomy refinements, a combined relevance score of the plurality of combined relevance scores. This judicial exception is not integrated into a practical application. The additional elements represent further mental process steps of judging whether taxonomy refinement count satisfies the first predetermined threshold and the per-refinement data set count satisfies the second predetermined threshold (such as a comparison between numbers), and finally, calculating a combine relevance score such as by adding scores together which can be accomplished within the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are considered an abstract idea (mental process steps) and do not integrate the judicial exception into a practical application. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent further mental process steps. Therefore, these additional limitations are not sufficient to amount to significantly more than the judicial exception. Claims 27, 34 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 28-32, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 1”, in view of Embodiment 2 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 2”.
Regarding claim 21, Embodiment 1 discloses:
An apparatus comprising a processor and a non-transitory memory storing program instructions, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
receive, via the search input field, a network database search query associated with one or more network databases at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query at least by ([0104] “FIG. 11 illustrates processing operations for presenting a category ensemble and underlying dataset in accordance with an embodiment of the invention.”) and the plurality of taxonomy attributes is the category ensemble while the plurality datasets are the underlying datasets.
Embodiment 1 fails to disclose “calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the following limitations, calculate a taxonomy entropy based on the plurality of taxonomy attributes at least by ([0063]-[0068] disclose the entropy calculation for the categories);
in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because they both pertain to filtering and/or categorizing of datasets in alternative embodiments of a similar invention. Consequently, one of ordinary skill in the art would be motivated to further modify the teachings in Embodiment 1 to further include the entropy calculations and UI display as in Embodiment 2 in order to be able to display categories and datasets of high entropy to increase the randomness or variance of the distribution of attributes in the categories.
As per claim 22, claim 21 is incorporated, Embodiment 1 further discloses:
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: receive a user selection of a taxonomy refinement impression from the plurality of taxonomy refinement impressions, wherein the taxonomy refinement impression is associated with a taxonomy refinement of the plurality of taxonomy refinements at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determine a first group of datasets from the plurality of datasets associated with the taxonomy refinement; and cause updating the user interface based at least in part on the first group of datasets at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”).
As per claim 23, claim 22 is incorporated, Embodiment 1 further discloses:
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause displaying a first group of dataset impressions associated with the first group of datasets on the user interface at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset”);
and remove a second group of dataset impressions not associated with the first group of datasets from the user interface at least by ([0098] “Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912. The analysis view of the dataset may include a set of ordered categories where some categories are selected, a set of measures where one or more measures is selected, and a visualization of the dataset” [0100] “The selected categories include both those categories selected to serve as a visualization's domain and those categories that contain one or more attributes selected to act as a filter applied to the dataset.”) and the selection of category ensemble filters out or excludes the associated datasets that are not associated with the category ensemble that was selected.
As per claim 24, claim 21 is incorporated, Embodiment 2 further discloses:
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: in response to the taxonomy entropy satisfying the entropy threshold at least by ([0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”).
Embodiment 1 further discloses:
generate a dataset ranking based on relevance scores associated with the plurality of datasets; and generate one or more taxonomy refinements of the plurality of taxonomy refinements based on the dataset ranking at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916.”).
As per claim 25, claim 21 is incorporated, Embodiment 1 further discloses:
wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: cause rendering, on the user interface, a featured taxonomy refinements panel based at least in part on a plurality of combined relevance scores at least by ([0098] “The relevancy calculating module 822 receives and returns the results of searching by relevancy 910. The results include a ranking of relevant category ensembles. For each category ensemble, the results also include a reference to invoke an analysis view of the dataset based on the category ensemble. Optionally, the relevancy calculating module 822 in conjunction with the GUI module 120 displays the results 912. The client makes a selection of a category ensemble 914.” [0099] “The analysis module 824 returns an analysis view of the dataset 916. The analysis view is characterized by the category ensemble selected in operation 914 from the set of category ensembles returned in relevancy search operations 902 through 912.” [0102] “During the search the relevancy of the chosen component is calculated. The relevancy of the chosen component is aggregated with the relevancy of the previously searched entities within the category ensemble 1014. As shown in FIG. 10, the relevancy for the category ensemble is built up incrementally in the inner iteration loop. In another embodiment, relevancy is computed in an operation in the outer loop” [0108] “There are many other examples of relevancy parameters that may be used in preselecting components per processing operation 1105…A query on relevancy could specify a desire for only ensembles whose aggregate data quality exceeds a threshold.”) and Fig. 13-16 show the different panels showing the categories or category ensembles as displayed and repeatedly updated according to input.
Regarding claim 28, Embodiment 1 discloses:
A computer-implemented method comprising: causing rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
receiving, via the search input field, a network database search query associated with one or more network databases at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determining a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query at least by ([0104] “FIG. 11 illustrates processing operations for presenting a category ensemble and underlying dataset in accordance with an embodiment of the invention.”) and the plurality of taxonomy attributes is the category ensemble while the plurality datasets are the underlying datasets.
Embodiment 1 fails to disclose “calculating a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the following limitations, calculating a taxonomy entropy based on the plurality of taxonomy attributes at least by ([0063]-[0068] disclose the entropy calculation for the categories);
in response to determining that the taxonomy entropy satisfies an entropy threshold, generating a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and causing updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because they both pertain to filtering and/or categorizing of datasets in alternative embodiments of a similar invention. Consequently, one of ordinary skill in the art would be motivated to further modify the teachings in Embodiment 1 to further include the entropy calculations and UI display as in Embodiment 2 in order to be able to display categories and datasets of high entropy to increase the randomness or variance of the distribution of attributes in the categories.
Regarding claim 35, Embodiment 1 discloses:
A computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising an executable portion configured to: cause rendering, on a display of a client device, a user interface comprising a search input field at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
receive, via the search input field, a network database search query associated with one or more network databases at least by ([0112] “The analysis view of the dataset is returned 1108. The returned analysis view includes the preselected visualization domains, measures or filters. The analysis view can be displayed in a GUI so that a user may interact with it. Operation 1108 is comparable to operation 916 of FIG. 9. The user may accept this analysis view or choose to perform an analysis by refining the selections in the analysis view. The selected categories, measures or filters can be modified by the user's interactions with the analysis view in the GUI.” [0113] “FIG. 12 illustrates a set of processing operations 1200 that supplement the operations of FIG. 11. These processing operations update an analysis view in response to the client's requested changes. For example, a user may select a new category, measure or filter.” [0116] “The GUI 1300 includes a relevancy search tab 1302. This tab is characterized by a relevancy parameter box 1304 in which the keywords “sales revenue t-shirt” are shown. By clicking button 1306 these keywords will be used as relevancy parameters”);
determine a plurality of datasets and a plurality of taxonomy attributes from the one or more network databases based at least in part on the network database search query at least by ([0104] “FIG. 11 illustrates processing operations for presenting a category ensemble and underlying dataset in accordance with an embodiment of the invention.”) and the plurality of taxonomy attributes is the category ensemble while the plurality datasets are the underlying datasets.
Embodiment 1 fails to disclose “calculate a taxonomy entropy based on the plurality of taxonomy attributes; in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements”
However, Embodiment 2 teaches the following limitations, calculate a taxonomy entropy based on the plurality of taxonomy attributes at least by ([0063]-[0068] disclose the entropy calculation for the categories);
in response to determining that the taxonomy entropy satisfies an entropy threshold, generate a plurality of taxonomy refinements associated with the plurality of datasets based on the plurality of taxonomy attributes; and cause updating the user interface to display a plurality of dataset impressions based on the plurality of datasets and a plurality of taxonomy refinement impressions based on the plurality of taxonomy refinements at least by ([0070] “The result of normalization is the merit value (M). Note that the merit value is proportional to entropy and coverage” [0080] “The data access module 114 then queries the data source for the dataset 600, 406 of FIG. 5 and retrieves the applicable dataset and categories 408 of FIG. 5. The application then optionally stores the dataset and ordered categories or sends them to another process or to the GUI module 120, 409 of FIG. 5. In an embodiment, the GUI module 120 provides the user with categories that have merit values greater than zero. For example, in this case the GUI module 120 displays categories B, D and E. The process 500 then waits for another filter to be specified before continuing.”) and the merit values are proportional, in part, to the entropy calculation of the categories. Further, the taxonomy refinement impressions and dataset impressions are the ordered categories and datasets that are displayed, respectively.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Embodiment 2 into the teaching of Embodiment 1 because they both pertain to filtering and/or categorizing of datasets in alternative embodiments of a similar invention. Consequently, one of ordinary skill in the art would be motivated to further modify the teachings in Embodiment 1 to further include the entropy calculations and UI display as in Embodiment 2 in order to be able to display categories and datasets of high entropy to increase the randomness or variance of the distribution of attributes in the categories.
Claims 29-32, 36-39 recite similar claim limitations as the apparatus of claims 22-25, except that they set forth the claimed invention as a computer-implemented method and computer program product, respectively, as such they are rejected for the same reasons as applied hereinabove.

Claims 26, 33, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Embodiment 1 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 1”, in view of Embodiment 2 of Abhyankar (US 2011/0119273), herein referred to as “Embodiment 2”, and further in view of Gallivan (US 2006/0089947).
As per claim 26, claim 25 is incorporated, Embodiment 1,  Embodiment 2 fail to disclose “wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine a taxonomy refinement count associated with the plurality of taxonomy refinements; determine a per-refinement data set count associated with each of the plurality of taxonomy refinements; and determine whether the taxonomy refinement count satisfies a first predetermined threshold and whether the per-refinement data set count satisfies a second predetermined threshold”
However, Gallivan teaches the following limitations, wherein the non-transitory memory and the program instructions are configured to, with the processor, cause the apparatus to: determine a taxonomy refinement count associated with the plurality of taxonomy refinements at least by ([0012] “A multiplicity of concepts are extracted from a set of unstructured documents into a lexicon. The lexicon uniquely identifies each concept and a frequency of occurrence. A frequency of occurrence representation is created for the documents set.” [0042] “After normalizing the extracted concepts, the text analyzer 42 generates a frequency table 46 of concept occurrences, as further described below with reference to FIG. 6, and a matrix 47 of summations of the products of pair-wise terms, as further described below with reference to FIG. 10.” [0060] “FIG. 10 is a table 130 showing, by way of example, concept occurrence frequencies generated by the routine of FIG. 6. Each concept 131 is mapped against the total frequency occurrence 132 for the entire set of documents 44. Thus, for each of the concepts 133, a cumulative frequency 134 is tallied.”) and the taxonomy refinement count are the frequencies of concept occurrences;
determine a per-refinement data set count associated with each of the plurality of taxonomy refinements at least by ([0056] “FIG. 7 is a data structure diagram showing a database record 100 for a concept stored in the database 30 of FIG. 1. Each database record 100 includes fields for storing an identifier 101, string 102 and frequency 103. The identifier 101 is a monotonically increasing integer value that uniquely identifies each term or phrase stored as the string 102 in each record 100. The frequency of occurrence of each term or phrase is tallied in the frequency 103”) and the per-refinement data set count is the frequency of individual terms or phrases, which each make up a concept, as shown in Fig. 7;
and determine whether the taxonomy refinement count satisfies a first predetermined threshold at least by ([Abstract] “The frequency representation provides an ordered corpus of the frequencies of occurrence of each concept. A subset of concepts is selected from the frequency of occurrence representation filtered against a pre-defined threshold”)
and whether the per-refinement data set count satisfies a second predetermined threshold at least by ([0049] “The corpus graph 49 graphically maps the semantically-related concepts for the entire documents set 44 based on terms and phrases. A subset of the corpus is selected by removing those terms and phrases falling outside either edge of predefined thresholds (block 84).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gallivan into the teaching of Embodiment 1, Embodiment 2 because they both pertain to filtering and/or categorizing of datasets. Consequently, one of ordinary skill in the art would be motivated to further modify the teachings as in the combination of embodiments to further include the concept and term counts and their thresholds as in Gallivan in order to be able to visualize the distribution of concepts throughout the datasets.
Claims 33, 40 recite similar claim limitations as the apparatus of claim 26, except that they set forth the claimed invention as a computer-implemented method and computer program product, respectively, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Raichelgauz (US 9,672,217) discloses a system and method for generating a concept database;
Vee (US 2009/0112865) discloses accessing taxonomic data associated with an item as classified into a taxonomy having a hierarchical structure;
Tonkin (US 2017/0061001) discloses accessing taxonomic data associated with an item as classified into a taxonomy having a hierarchical structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169